Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 1 of 37



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                  9/9/2020
TD BANK, N.A.,                     :
                                   :
               Plaintiff,          :
                                   :    18 Civ. 10608 (VM)
     - against -                   :
                                   :
BARBARA MILLER,                    :    DECISION AND ORDER
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      On October 15, 2019, Plaintiff TD Bank, N.A. (“TD Bank”)

filed a motion for summary judgment against Defendant Barbara

Miller, seeking to collect a debt pursuant to a Guaranty of

Payment (the “Guaranty”) signed by Barbara Miller’s late

husband, Michael Miller. (See “Motion,” Dkt. No. 24.) For the

reasons set forth below, the Motion is GRANTED in part.

                            I.   BACKGROUND

A.    PROCEDURAL BACKGROUND

      TD Bank commenced this action on November 14, 2018. In

the Amended Complaint, filed on May 13, 2019, TD Bank alleges

that, upon Michael Miller’s death, Barbara Miller and others

received certain property subject to TD Bank’s claim against

Michael Miller for amounts due under the Guaranty. (See

“Amended Complaint,” Dkt. No. 16.) In Count One of the Amended

Complaint, TD Bank seeks a declaratory judgment setting forth

the amount to which TD Bank is entitled under the Guaranty,
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 2 of 37



setting aside transfers of property as necessary to satisfy

the amount TD Bank is due under the Guaranty, and authorizing

TD Bank to attach or levy certain property to satisfy the

amount it is due. In Count Two of the Amended Complaint, TD

Bank asserts a fraudulent conveyance claim against Barbara

Miller.   Barbara    Miller    filed    an   Answer   to   the   Amended

Complaint on June 14, 2019. (“Answer,” Dkt. No. 18.)

      TD Bank filed the instant Motion on October 15, 2019,

seeking    summary    judgment    on    Count   One   of   the   Amended

Complaint. Barbara Miller filed a memorandum in opposition on

November 15, 2019, and TD Bank filed a reply memorandum in

further support of its Motion on December 6, 2019.

B.    FACTUAL BACKGROUND1

      In 2014, Michael Miller executed the Guaranty, making

him liable for up to $3.5 million in connection with two

mortgage loan notes (the “Loans”) that Woodbridge Center

Realty Partners (the “Borrower” or “Woodbridge”) executed in


1 Except as otherwise noted, the following background derives from the
undisputed facts as set forth by the parties in TD Bank’s Local Rule 56.1
Statement of Undisputed Material Facts and Barbara Miller’s responses
thereto. (See “TD Bank SUMF,” Dkt. No. 24-2; “Miller Resp. and
Counterstatement,” Dkt. No. 26-1.) The Court has also considered the full
record submitted by the parties, including the following frequently-cited
declarations and exhibits: the “Guaranty,” Dkt. No. 24-6; the “Account
Statements,” Dkt. No. 24-11; and the “Estate Tax Return,” Dkt. No. 24-
10. No further citations to the record will be made herein except as
specifically cited. The Court construes any disputed facts discussed in
this section and the justifiable inferences arising therefrom in the light
most favorable to the non-movant for each motion, as required under the
standard set forth in Section II below.




                                    2
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 3 of 37



favor of TD Bank. The first note, executed on October 3, 2012,

had an original principle amount of $16 million and the second

note, executed on April 17, 2014, had an original principal

amount of $1.5 million.

      The Guaranty provides that Michael Miller’s $3.5 million

liability cap “shall be reduced proportionately with each

principal payment made by [Woodbridge] in accordance with the

Loan amortization schedules” such that, when Woodbridge’s

“outstanding principal balance under the Loans is $13,500,000

or less, this Guaranty shall be extinguished and have no

further effect.” (Guaranty ¶ 30.)

      The Guaranty also includes a choice-of-law provision,

which states, “[t]his Guaranty and the rights and obligations

of the parties hereunder shall in all respects be governed

by, and construed and enforced in accordance with, the laws

of the State of New Jersey.” (Guaranty ¶ 24.)

      Michael Miller died on December 17, 2016. Barbara Miller

is his widow and the executrix of his estate.

      As     of   October   18,    2018,       the   outstanding   principal

balance      on   the   Loans     was        $15,638,247.30.   Woodbridge’s

property was eventually sold at a mortgage foreclosure sale,

through which TD Bank received approximately $10 million in

net   sale    proceeds.     TD    Bank       provides   calculations,   which

exclude the foreclosure proceeds, and concludes that Michael


                                         3
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 4 of 37



Miller owed TD Bank $1,847,304.63 under the Guaranty as of

the date on which TD Bank commenced this action. Barbara

Miller denies the accuracy of these calculations generally,

while objecting in particular to TD Bank’s failure to count

the foreclosure proceeds as payments that reduce Michael

Miller’s liability. But aside from contending that the net

foreclosure proceeds should be counted as a payment when

computing the amount due under the Guaranty, Barbara Miller

does not otherwise offer facts that call into question the

accuracy of TD Bank’s calculation of the amount due under the

Guaranty.2

      In her capacity as executrix, Barbara Miller filed a

United States Estate Tax Return (the “Estate Tax Return”) in

March 2018. The Estate Tax Return demonstrates that Michael

Miller’s estate could not satisfy outstanding debts: it lists

assets of the estate totaling $12,209,765 and debts totaling

$15,665,461.

      In the section that calls for the identification of

property owned jointly by the decedent and his or her spouse,

the Estate Tax Return lists three bank accounts (the “UBS

Accounts”) at UBS Financial Services Inc. (“UBS”), which

collectively held $20,520,433. The funds in the accounts were



2 As discussed in more detail below, the parties dispute how prejudgment
interest should be calculated.


                                   4
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 5 of 37



all earned by Michael Miller. Upon Michael Miller’s death,

the UBS Accounts transferred to Barbara Miller outside of the

estate because she was a joint owner.

       The parties dispute the value of the UBS Accounts. The

UBS Accounts collectively held $20,768,756.90 as of December

1, 2016. But, according to Barbara Miller, calculating the

value of the UBS Accounts requires offsetting the amount they

held by Michael Miller’s outstanding debt to UBS. Statements

from UBS show that Michael Miller had a line of credit with

UBS,   which,   as    of    December       1,   2016,   had   a   balance   of

$16,975,884.31       (the   “UBS   Loan”).       The    Estate    Tax   Return

indicates that the UBS Accounts were “pledged collateral

account[s].” (Estate Tax Return at 10-11.) TD Bank concedes

that the statements for the UBS Accounts contained a notation

indicating that, as of December 1, 2016, the funds in the UBS

Accounts were pledged to secure an obligation of another

account.

       In support of its argument that the Court need not take

into account the UBS Loan when computing the value of the UBS

Accounts, TD Bank contends that the UBS Loan was satisfied

from sources other than the UBS Accounts. Between March 1,

2017 and March 30, 2017, the amount held in the UBS Accounts

declined from $20,207,169.27 to $2,460.76. The UBS Loan was

partially    satisfied      during     March     2017    by   a   payment   of


                                       5
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 6 of 37



$61,070.56 from one of the UBS Accounts.3 The March statement

for the UBS Loan indicates that the remaining balance was

satisfied by a transfer of $17,019,224.47 on March 20, 2017

from an account that was not listed on the Estate Tax Return

and for which TD Bank has not provided records. TD Bank

asserts that, after the UBS Loan was satisfied, Barbara Miller

transferred over $20 million from the UBS Accounts to other

bank accounts in her name between March 20, 2017 and March

24, 2017.4

      Barbara Miller denies TD Bank’s assertion. She claims

that the UBS Loan was transferred to her as the survivor, re-

financed in her name, and ultimately satisfied using funds

that were in the UBS Accounts. She contends that she then

used the funds remaining after the satisfaction of the UBS

Loan to pay her debts, her living expenses, Michael Miller’s

debts, and Michael Miller’s estate’s debts.




3 According to TD Bank, that the end-of-March 2017 statements for the UBS
Accounts did not contain a notation indicating that the funds were pledged
to secure an obligation of another account suggests that the UBS Loan was
satisfied from sources other than the UBS Accounts. But, since the amount
in the accounts had already declined to less than $3,000 when the March
statement was issued, the absence of the notation is fully consistent
with funds from the UBS Accounts having been used to satisfy the UBS Loan.
4 TD Bank has not provided statements for the accounts to which funds were

transferred.


                                    6
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 7 of 37



     Regardless, it is clear that, at the time of Michael

Miller’s death, the UBS Accounts held over $3.4 million in

excess of the amount required to satisfy the UBS Loan.5

C.     THE PARTIES’ ARGUMENTS

       TD    Bank    argues       that, pursuant     to    the   terms    of   the

Guaranty, it is owed $1,847,304.63 plus prejudgment interest

and    attorneys’         fees.    As   discussed    above,      the     Guaranty

provided that Michael Miller’s liability would be reduced

“with       each    principal       payment   made    by    [Woodbridge]       in

accordance with the Loan amortization schedules” until the

principle balance was equal to or less than $13,500,000.

(Guaranty ¶ 30.) TD Bank asserts that only payments from

Woodbridge, not proceeds from a foreclosure sale, decrease

Michael Miller’s liability. Since Woodbridge did not make

payments to reduce the principle balance below $13,500,000,

TD Bank maintains that Michael Miller’s liability under the

Guaranty has not been extinguished.

       TD Bank argues that it can reach Michael Miller’s half-

interest      in    the    UBS     Accounts   to    satisfy      the   Guaranty.

According to TD Bank, New York law permits creditors to access

jointly held bank accounts when the decedent maintained the

power to dispose of the property in the account during his or


5  As of December 30, 2016, the UBS Accounts collectively held
$20,482,689.70, while the UBS Loan had a balance of $17,004,619.18,
leaving an excess of $3,478,070.52 in the UBS Accounts.


                                         7
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 8 of 37



her lifetime. Further, TD Bank asserts that creditors can

reach a joint account even when the account’s transfer from

the decedent to the other joint account holder was not a

fraudulent conveyance. TD Bank asserts that the New York Court

of Appeals applied this rule in Matter of Granwell, 228 N.E.2d

779 (N.Y. 1967), when it held that a decedent’s statutory

half-interest in jointly held funds was subject to the claims

of a creditor.

      In the instant case, TD Bank points to Michael Miller’s

transfers into and out of the UBS Accounts prior to his death

as evidence of his continuing power to dispose. TD Bank

asserts that over $20 million remained in the UBS Accounts

after satisfaction of the UBS Loan, which occurred within

three months of Michael Miller’s death. Therefore, TD Bank

argues, Michael Miller’s statutory half-interest in the UBS

Accounts amounts to over $10 million -- more than enough to

satisfy its claim of $1,847,304.63 plus prejudgment interest

and attorneys’ fees.

      TD Bank additionally argues that because Barbara Miller

did not contribute to the UBS Accounts and was added to the

UBS Accounts as a matter of convenience, TD Bank could -- but

need not -- access Barbara Miller’s presumed half-interest

under New York law.




                                  8
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 9 of 37



      TD   Bank    contends   that,       because   the     claims        in   this

diversity action are governed by New York law, it is entitled

to prejudgment interest at the New York statutory rate. TD

Bank further asserts that the terms of the Guaranty entitle

it to reasonable attorneys’ fees.

      In opposition, Barbara Miller argues that New Jersey law

governs. She asserts that the parties expressly bargained for

their rights and obligations under the Guaranty to be governed

by New Jersey law. She additionally claims that New Jersey

law should apply because the Loans and Mortgage underlying

the Guaranty are governed by New Jersey law, the property

securing    the    mortgage   is   in     New    Jersey,     and     TD    Bank’s

headquarters are in New Jersey.

      Barbara Miller argues that New Jersey law mandates that

foreclosure proceeds be credited to reduce Michael Miller’s

liability under the Guaranty. She also quotes the provision

in   the   Guaranty    that    states,      “At     such    time     when      the

outstanding       principal     balance          under      the    Loans         is

$13,500,000.00 or less, this Guaranty shall be extinguished

and have no further effect.” (Guaranty ¶ 30.) Relying on this

language,    Barbara    Miller     asserts        that     Michael    Miller’s

obligations are necessarily extinguished because the net

foreclosure       proceeds    reduced      the    outstanding        principal

balance below $13,500,000.00. In further support of this


                                      9
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 10 of 37



 argument, Barbara Miller emphasizes that the Guaranty must be

 construed in favor of the private guarantor, Michael Miller,

 and against the drafter, TD Bank.

      Barbara Miller contends that New Jersey law does not

 permit creditors to satisfy debt from a decedent’s non-

 probate assets, such as the UBS Accounts. She notes that Title

 3b, Section 22-40 of the New Jersey Statutes holds “heirs and

 devisees” liable to pay for a decedent’s debt using property

 that passed to them “by reason of the descent or devise.” See

 N.J. Stat. Ann. § 3B:22-40 (West 2020). Barbara Miller asserts

 that non-probate property does not pass from a decedent

 through descent or devise, and, therefore, that New Jersey

 statutes   do   not   render   recipients   of   non-probate   assets

 liable for the debts of the decedent.

      Barbara Miller argues that, even if New York law applied,

 TD Bank would not be able to reach more than Michael Miller’s

 half-interest in the UBS Accounts because TD Bank has not

 rebutted the presumption of joint tenancy. She contends that

 her purported failure to contribute money to the UBS Accounts

 is not sufficient to rebut the presumption of joint tenancy.

      Finally, Barbara Miller asserts that, because the claims

 are governed by New Jersey law, New Jersey law also governs

 the calculation of prejudgment interest.




                                   10
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 11 of 37



      In   its    reply    brief,   TD     Bank    responds      that   Barbara

 Miller’s interpretation of the Guaranty renders the Guaranty

 illusory. TD Bank emphasizes that if liability under the

 Guaranty could be extinguished so long as TD Bank received

 net proceeds of over $4 million from a foreclosure sale, the

 Guaranty would not provide meaningful security for the $17.5

 million Loans. TD Bank points out that Michael Miller’s

 liability under the Guaranty was capped at $3.5 million.

 According to TD Bank, the reasonable interpretation of the

 Guaranty is that the parties must have assessed the real

 property to be worth $13.5 million and intended the Guaranty

 to secure the portion of the Loans left unsecured by the real

 property. TD Bank cites cases from outside New York and New

 Jersey in which courts interpreted guarantees as remaining in

 effect to the extent that proceeds from the sale of collateral

 did not fully satisfy a loan.

      Further, TD Bank maintains that New York law governs the

 claims.   First,     TD   Bank     asserts       that,   when    sitting    in

 diversity,      federal   district      courts     resolve    choice-of-law

 issues -- including determining the scope of a contractual

 choice-of-law provision –- according to the forum state’s

 choice-of-law      principles.      Second,       TD   Bank   argues     that,

 according to New York law, its ability to collect from the

 UBS Accounts is outside of the scope of the choice-of-law


                                      11
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 12 of 37



 provision in the Guaranty. Accordingly, TD Bank insists that

 the law of the place where the UBS Accounts are located --

 New York -- governs TD Bank’s ability to collect from those

 accounts. Relatedly, TD Bank observes that the UBS Client

 Relationship Agreement, to which Michael Miller agreed when

 he opened the UBS Accounts, provides that the UBS Accounts

 are governed by New York law.

      TD Bank does not affirmatively argue that New Jersey law

 permits it to collect from the UBS Accounts. However, TD Bank

 does contend that the cases Barbara Miller cites for the

 proposition that New Jersey law protects non-probate assets

 from decedents’ creditors are inapposite. According to TD

 Bank, those cases address individual retirement accounts,

 insurance proceeds, and deferred compensation plans -- asset

 categories that federal and New Jersey statutes specifically

 protect from creditors’ claims.

                          II.   LEGAL STANDARD

      In connection with a motion for summary judgment under

 Federal Rule of Civil Procedure 56, “[s]ummary judgment is

 proper if, viewing all the facts of the record in a light

 most favorable to the non-moving party, no genuine issue of

 material fact remains for adjudication.” Samuels v. Mockry,

 77 F.3d 34, 35 (2d Cir. 1996) (citing Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 247-50 (1986)). The role of a court


                                  12
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 13 of 37



 in ruling on such a motion “is not to resolve disputed issues

 of fact but to assess whether there are any factual issues to

 be tried, while resolving ambiguities and drawing reasonable

 inferences against the moving party.” Knight v. U.S. Fire

 Ins. Co., 804 F.2d 9, 11 (2d Cir. 1986), cert. denied, 480

 U.S. 932 (1987).

      The moving party bears the burden of proving that no

 genuine issue of material fact exists or that, because of the

 paucity of evidence presented by the non-movant, no rational

 jury could find in favor of the non-moving party. See Gallo

 v. Prudential Residential Servs., L.P., 22 F.3d 1219, 1223–

 24 (2d Cir. 1994). “[T]he mere existence of some alleged

 factual   dispute   between   the   parties   will   not   defeat   an

 otherwise properly supported motion for summary judgment; the

 requirement is that there be no genuine issue of material

 fact.” Anderson, 477 U.S. at 247–48 (emphasis in original).

      In determining whether the moving party is entitled to

 judgment as a matter of law, the court must “resolve all

 ambiguities and draw all justifiable factual inferences in

 favor of the party against whom summary judgment is sought.”

 Major League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d

 290, 309 (2d Cir. 2008). Though a party opposing summary

 judgment may not “rely on mere conclusory allegations nor

 speculation,” D’Amico v. City of N.Y., 132 F.3d 145, 149 (2d


                                  13
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 14 of 37



 Cir. 1998), summary judgment is improper if any evidence in

 the record allows a reasonable inference to be drawn in favor

 of the opposing party. See Gummo v. Village of Depew, 75 F.3d

 98, 107 (2d Cir. 1996).

                               III. DISCUSSION

 A.   LIABILITY UNDER THE GUARANTY

      Under any reasonable interpretation of the Guaranty’s

 language, Michael Miller remains obligated. As discussed

 above,   in   a   paragraph    titled     “Guaranty    Limitation,”    the

 Guaranty provides that the:

      Guaranty   cap  [of   $3,500,000]   shall  be   reduced
      proportionately with each principal payment made by
      [Woodbridge] in accordance with the Loan amortization
      schedules. At such time when the outstanding principal
      balance under the Loans is $13,500,000,00 or less, this
      Guaranty shall be extinguished and have no further
      effect.

 (Guaranty ¶ 30.) Thus, Michael Miller agreed that he would

 pay up to $3,500,000. And, he agreed that the Borrower’s

 principal     payments,    made   “in     accordance    with   the    Loan

 amortization schedules,” would be the means by which his

 liability would be reduced. The “amortization schedules” list

 the required monthly payments to be made by Woodbridge.

      Barbara      Miller   asserts    that   the   proceeds    from    the

 foreclosure sale qualify as payments by Woodbridge and, by

 reducing the principal balance on the Loans to less than $13.5

 million,      extinguish      Michael     Miller’s     liability.      But


                                      14
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 15 of 37



 foreclosure proceeds are not principle payments “made . . .

 in   accordance      with   the   Loan   amortization    schedules.”

 (Guaranty ¶ 30.)

      Moreover, several provisions in the Guaranty explicitly

 state   that     Michael    Miller’s     liability    will      not   be

 extinguished    by    foreclosure.     First,   a   paragraph    titled

 “Unconditional Guaranty” provides:

      This Guaranty is an absolute, unconditional, present and
      continuing guaranty of payment and performance and not
      of collection and is in no way conditioned or contingent
      upon any attempt to enforce any of either Beneficiary’s
      rights against Borrower or to collect from the Borrower
      or   upon   any   other    condition   or   contingency.
      Beneficiaries shall have the right to proceed against
      any Guarantor immediately upon . . . any “Event of
      Default” . . .     without taking any prior action or
      proceeding . . . for the liquidation or foreclosure of
      any security Beneficiaries at any time hold pursuant
      thereto.

 (Guaranty ¶ 3.) This section provides that, upon default, TD

 Bank can collect from Michael Miller without first pursuing

 foreclosure and, indeed, regardless of whether it enforces

 any of its rights against Woodbridge. The Guaranty also

 provides that:

      No Guarantor’s liability hereunder shall in any way be
      limited or impaired by . . . foreclosure of the Notes
      of Mortgage or any sale or transfer of all or part of
      the property covered by the Mortgage . . . .




                                   15
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 16 of 37



 (Guaranty ¶ 4.) This language makes clear that foreclosure

 proceeds     do    not   limit   or    extinguish    Michael    Miller’s

 liability.6

       Indeed, New Jersey courts hold that such language is

 indicative    of    an   “unconditional       guarantee.”    See,   e.g.,

 Resolution Tr. Corp. v. Berman Indus., 271 N.J. Super. 56,

 65-67   (N.J.     Super.   Ct.   Law.      Div.   1993).   Unconditional

 guarantees permit the creditor to move against the guarantor

 “regardless of whether” the creditor has sought foreclosure,

 so long as the creditor’s total recovery does not exceed the

 total amount of its loss. Resolution Tr., 271 N.J. at 67; see

 Summit Tr. Co. v. Willow Bus. Park, 269 N.J. Super. 439, 444-

 45 (N.J. Super. Ct. App. Div. 1994) (explaining that a

 creditor could collect on an unconditional guaranty “without

 prior recourse to foreclosure” but could not recover more

 than it was due if it both pursued the guarantor and chose to

 foreclose).

       In fact, New Jersey law would permit TD Bank to enforce

 the Guaranty against Michael Miller even if the Guaranty did

 not contain these unconditional terms. In 1923, the New Jersey



 6 Barbara Miller asserts that courts must construe guarantees in favor of
 the private guarantors and against the drafters and, accordingly, that
 the Guaranty should be interpreted as providing that foreclosure proceeds
 may extinguish the Guaranty. However, the Guaranty’s language is not
 ambiguous; no reasonable interpretation, not even one favoring Michael
 Miller, would release Michael Miller from liability.


                                       16
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 17 of 37



 Court of Errors and Appeals -- then the highest court in the

 state   --   held   that   guarantees   remain   in   effect,   unless

 foreclosure proceeds fully satisfy the debt:

      The guaranteed holder of a mortgage is certainly
      entitled to recover from his guarantor the deficiency on
      his mortgage debt as ascertained upon a foreclosure sale
      for, by statute, the first proceeding is to foreclose
      the mortgage, if the mortgaged premises do not sell for
      a sum sufficient to satisfy the mortgage debt, etc.,
      then it is lawful to proceed on the bond for the
      deficiency.

 Bradley v. Atl. Guaranty & Title Ins. Co., 121 A. 626 (N.J.

 1923). New Jersey law continues to permit creditors to pursue

 the guarantor of a loan after foreclosing on property securing

 the loan. See N.J. Stat. Ann. § 2A:50-2 (West 2020) (providing

 that in order to collect debt, a lender must “first . . .

 foreclos[e]” and then pursue “an action on the bond or note

 for any deficiency”); N.J. Stat. Ann. § 2A:50-2.3 (West 2020)

 (exempting from the foreclosure first requirement certain

 categories of transactions, including loans “for a business

 or commercial purpose”); see also West Pleasant-CPGT, Inc. v.

 U.S. Home Corp., No. 082981, 2020 WL 3815975, at *9 (N.J.

 July 8, 2020) (describing historical and current statutes).

 Accordingly, in Resolution Trust, the Court explained that

 even absent contractual language rendering the guarantee

 unconditional, the lender had the statutory right to pursue




                                   17
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 18 of 37



 the guarantor of a loan after foreclosure. 271 N.J. Super. at

 67.

       As alluded to above, New Jersey Courts have historically

 exercised their equitable powers to prevent creditors from

 obtaining a windfall. See id. at 63. More specifically, a

 debtor may be entitled to a fair market value credit if a

 court determines that he should be protected from liability

 “for more than the difference between the fair market value

 of the [foreclosed] property and the mortgage debt.” West

 Pleasant-CPGT, 2020 WL 3815975, at *10. But Barbara Miller

 does not argue that TD Bank would obtain a windfall if the

 Court enforces the Guaranty. She does not claim that the

 property sold for less than its fair market value at the

 foreclosure sale. Cf. Borden v. Cadles of Grassy Meadows II,

 412 N.J. Super. 567, 568 (N.J. Super. Ct. App. Div. 2010).

 And she acknowledges that, after taking into account the

 foreclosure proceeds, the outstanding principal indebtedness

 of approximately $6.8 million exceeds the amount that TD Bank

 seeks to recover based on the Guaranty.

       In   sum,   the terms   of the   Guaranty make     clear that

 foreclosure proceeds do not reduce or extinguish Michael

 Miller’s liability. The result of that interpretation in this

 case is fully consistent with New Jersey law, which permits




                                  18
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 19 of 37



 creditors, after foreclosing, to pursue guarantors to recover

 up to the full amount of the debt.

 B.   TD BANK’S ABILITY TO REACH FUNDS IN THE UBS ACCOUNTS

      1.    Choice of Law

      The parties dispute whether New York or New Jersey law

 governs the question of TD Bank’s ability to reach funds in

 the UBS Accounts. The Court must apply New York choice-of-

 law principles to determine which state’s law applies. See In

 re Coudert Bros. LLP, 673 F.3d 180, 186 (2d Cir. 2012) (“When

 a federal district court sits in diversity, it generally

 applies the law of the state in which it sits, including that

 state's choice of law rules.”).

        In New York, “[c]hoice of law is decided on an issue by

 issue basis.” See Lumbermens Mut. Cas. Co. v. Flow Int’l

 Corp., 844 F. Supp. 2d 286, 300 (N.D.N.Y. 2012); Restatement

 (Second) of Conflict of Laws § 145(1) (Am. Law Inst. 1971).

 For each issue, “the first question to resolve in determining

 whether to undertake a choice of law analysis is whether there

 is an actual conflict of laws.” See, e.g., Fieger v. Pitney

 Bowes Credit Corp., 251 F.3d 386, 393 (2d Cir. 2001) (quoting

 Curley v. AMR Corp., 153 F.3d 5, 12 (2d Cir. 1998)). An

 “actual conflict” exists when the relevant laws of each

 jurisdiction would “have the potential to affect the outcome

 of the case significantly.” 2002 Lawrence R. Buchalter Alaska


                                  19
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 20 of 37



 Tr. v. Phila. Fin. Life Assurance Co., 96 F. Supp. 3d 182,

 199-200 (S.D.N.Y. 2015) (quoting Horton v. Greenwich Hosp.,

 No. 12 Civ. 4436, 2014 WL 956468, at *2 n.1 (S.D.N.Y. Mar.

 10, 2014)). The Court need not determine that the final result

 would differ under the laws of the competing jurisdictions.

 See Fin. One Pub. Co. v. Lehman Bros. Special Fin., 414 F.3d

 325, 331 (2d Cir. 2005) (explaining that “[s]uch a requirement

 would be absurd”), cert. denied, 548 U.S. 904 (2006). Rather,

 an actual conflict exists when “the applicable law from each

 jurisdiction provides different substantive rules,” and the

 differences   “have   a   significant    possible   effect   on     the

 outcome." Id. (quoting Curley, 153 F.3d at 12, Tronlone v.

 Lac d’Amiante Du Quebec, Ltee, 747 N.Y.S.2d 79, 80 (App. Div.

 1st Dep’t 2002), and Simon v. Philip Morris, Inc., 124 F.

 Supp. 2d 46, 71 (E.D.N.Y. 2000)).

      Accordingly, the Court must compare the law of New York

 and New Jersey on the issue at hand -- TD Bank’s ability to

 reach the funds in the UBS Accounts –- to determine whether

 the laws differ in a potentially significant way. If they do

 conflict, the Court must proceed to determine which state’s

 law should apply.

      a.    New York Law

      Pursuant to Section 675 of the New York State Banking

 Law, the creator of a joint bank account is presumed to (a)


                                  20
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 21 of 37



 have made an irrevocable gift of one-half of the account to

 the other joint owner, and (b) intend for the second half of

 the account to vest in the survivor upon the death of one of

 the joint account holders. N.Y. Banking Law § 675 (McKinney

 2020); Hon. Eve Preminger et al., Trust and Estates Practice

 in New York § 1:99 (2019-2020 ed. 2019). Still, each joint

 owner is permitted “to withdraw a moiety,” a half-interest,

 “or less and thus destroy the joint tenancy as to such

 withdrawals.” Bricker v. Krimer, 191 N.E.2d 795, 797 (N.Y.

 1963). As such, the joint tenants’ survivorship right to the

 depositor’s      moiety   is   not   irrevocably    “vested”   in    the

 designated survivor when the joint account is created. See

 Granwell, 228 N.E.2d at 782 (holding, pursuant to N.Y. Debt.

 & Cred. Law § 273, “although transfer of interest [is]

 projected, it [is] not actually completed until” the death of

 one of the joint tenants); City Bank Farmers Tr. Co. v.

 Cannon, 51 N.E.2d 674, 676 (N.Y. 1943).

      Relying on Granwell, 228 N.E.2d 779, and Article 10 of

 New York’s Debtor and Creditor Law, TD Bank asserts that

 creditors may satisfy a decedent’s debt with funds from a

 jointly   held    bank    account    if   the   decedent   joint   owner

 maintained the power to dispose of the assets in the account

 during his lifetime -- even if the transfer to the surviving

 joint owner upon the decedent’s death did not constitute a


                                      21
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 22 of 37



 fraudulent     conveyance.    Granwell     does   not    support        that

 proposition. In Granwell, the New York Court of Appeals

 reasoned that it “would violate the spirit and purpose of

 both the Surrogate’s Court Act and the Uniform Fraudulent

 Conveyances Act (Debtor and Creditor Law, art. 10)” to prevent

 creditors from reaching the decedent’s moiety after his death

 when they would have been able to reach the property during

 the decedent’s lifetime. See id. at 782. But, in reaching its

 decision, the Court of Appeals drew attention to another

 critical fact: that the transfer of the decedent’s moiety

 upon his death rendered his estate “insolvent” such that the

 estate was insufficient to satisfy the debt. See id. at 783.

 The court noted the estate’s insolvency made the “gratuitous

 conveyance” from decedent to surviving owner “fraudulent as

 to creditors.” Id.

      Indeed,     New   York   State’s    Appellate      Division    cases

 consistently read Granwell as requiring a showing of estate

 insolvency -- constituting constructive fraudulent transfer

 -- for creditors to reach a decedent’s moiety. See, e.g., St.

 Teresa’s Nursing Home v. Vuksanovich, 702 N.Y.S.2d 92, 94

 (App. Div. 2d Dep’t 2000) (citing N.Y. Debt. & Cred. art. 10)

 (holding   the   plaintiff    could     reach   the   decedent’s        half

 interest   where   the   conveyance     from    the   decedent     to   the

 survivor rendered the decedent’s estate insolvent); Gallagher


                                   22
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 23 of 37



 v. Kirschner, 632 N.Y.S.2d 857, 858 (App. Div. 3d Dep’t 1995)

 (“Even where the transfer occurs by operation of law upon

 the death of a joint tenant, a creditor may recover the

 interest transferred, as a fraudulent transfer, if it can be

 demonstrated that the transfer rendered the deceased debtor’s

 estate insolvent.”) (emphasis added); Kashan v. Kosoff, 491

 N.Y.S.2d 801, 802 (App. Div. 2d Dep't 1985) (“[I]f it can be

 proven that the transfer of the property by operation of law

 to   respondent        rendered     decedent’s    estate     insolvent   (as

 plaintiff also alleges) plaintiff may recover to the extent

 of a one-half interest in such property.”).

        Thus,   under     New   York    law,   a   creditor    may   reach   a

 decedent’s half-interest in a joint bank account if the

 decedent had the power to dispose of his interest during his

 lifetime and the gratuitous transfer of the moiety upon his

 death renders his estate insolvent. See, e.g., Granwell, 228

 N.E.2d at 782-83.

        New York law allows a creditor to reach the entirety of

 a joint bank account only if the creditor provides “direct

 proof that no joint tenancy was intended or substantial

 circumstantial proof that the joint account had been opened

 for convenience only.” Fragetti v. Fragetti, 692 N.Y.S.2d

 442,   443     (App.    Div.   2d     Dep’t   1999).   In    this   context,

 “convenience” refers to the convenience of the pre-existing


                                        23
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 24 of 37



 account owners. See id. For example, where evidence indicates

 that parents added an adult child’s name to their account so

 that the child would be able to manage the parents’ affairs

 in the event of the parents’ illness or disability, the child

 is not deemed to have a joint interest in the account. See

 id.

       Relying exclusively on Fragetti, TD Bank contends that

 the presumption of joint tenancy may be rebutted where one of

 the account holders was the source of all the funds in the

 joint accounts. But Fragetti does not support TD Bank’s

 characterization of the law. Rather, in Fragetti, the court

 considered a variety of factors, including that the daughter

 had never made any deposits or withdrawals and had not

 reported interest earned on the account as income. See id.

 Indeed, New York courts generally consider the totality of

 circumstances to assess whether the depositor of the funds

 intended to create a joint tenancy. See Walsh v. Keenan, 59

 N.E.2d 409, 412 (N.Y. 1944) (deeming presumption of joint

 tenancy    rebutted     by    pre-existing     holder’s     complete

 withdrawals from joint account and her exclusive control over

 the passbook); Lagnena v. Lagnena, 215 N.Y.S.2d 542, 543 (App.

 Div. 2d Dep’t 1995) (finding presumption of joint tenancy

 rebutted where wife was source of all funds and had “sole

 control over” the joint accounts); Filippi v. Filippi, 384


                                  24
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 25 of 37



 N.Y.S.2d. 1010, 1011 (App. Div. 2d Dep’t 1976) (similar).

 Thus,    while    the    source      of     the   funds     is    a    relevant

 consideration, it is not necessarily a dispositive one.

         b.   New Jersey Law

       Barbara Miller argues that New Jersey law does not allow

 creditors to satisfy a decedent’s debt out of any non-probate

 asset that passes to another by operation of law. In New

 Jersey, joint accounts do pass to surviving parties outside

 of the estate. See N.J. Stat. Ann. § 17:16I-5 (West 2020)

 (“Sums remaining on deposit at the death of a party to a joint

 account belong to the surviving party or parties as against

 the   estate     of   the    decedent      unless   there    is       clear   and

 convincing evidence of a different intention at the time the

 account is created.”). However, the cases Barbara Miller

 cites do not establish that joint accounts are shielded from

 creditors.

       First, Barbara Miller cites Hart v. Semon, No. A-1440-

 10T2, 2013 WL 1704990, at *2 (N.J. Super. Ct. App. Div. Apr.

 22,   2013),     which      states   that    life   insurance         proceeds,

 retirement plans, ERISA benefits and deferred compensation

 plans are protected from creditors upon the death of the

 owner. However, these categories of assets are specifically

 shielded from creditors by statutes that do not shield joint

 bank accounts. See id. at *4-5 (explaining that New Jersey


                                       25
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 26 of 37



 statutory    law   shields      IRAs,    401-Ks,   and   life     insurance

 proceeds from creditors, and federal statutory law shields

 ERISA benefits and qualified pension plans not paid to the

 decedent before his death). Barbara Miller similarly cites

 Fitzgerald v. Linnus, 336 N.J. Super. 458, 473 (App. Div.

 2001) for the proposition that non-probate assets are beyond

 the reach of creditors, but that case deals only with the

 transfer of a life insurance policy. Moreover, the language

 Barbara Miller quotes from the case is a factual description

 of the decedent’s intention to protect his non-probate assets

 from creditors, not a statement of the law.

      Finally, Barbara Miller asserts that surviving owners of

 non-probate assets are not liable for debts of the decedent

 pursuant    to   Title    3b,   Section    22-40   of    the    New   Jersey

 Statutes. The statute states that heirs receiving assets

 passed by “descent or devise” are liable for debts of the

 decedent. See N.J. Stat. Ann. § 3B:22-40 (West 2020). Because

 non-probate assets do not pass by “descent or devise,” Barbara

 Miller reasons that recipients of non-probate assets are not

 subject to the same liability. But the statute does not

 support     Barbara      Miller’s   argument.      It    merely       imposes

 liability on heirs; it does not preclude the same liability

 from being imposed on surviving owners of non-probate assets.

 See id.


                                     26
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 27 of 37



      Although      TD   Bank   persuasively    argues   that    cases

 regarding   life    insurance    proceeds,    IRAs,   401-Ks,   ERISA

 benefits and qualified pension plans, are inapposite, TD Bank

 does not supply any New Jersey law regarding creditors’ access

 to decedents’ joint bank accounts.

      Title 17, Section 16I-7 of the New Jersey Statutes

 provides that “if other assets of the estate are insufficient”

 to pay the debts of the decedent, no “multiple-party account”

 will be permitted to transfer to the account survivor. See

 N.J. Stat. Ann. § 17:16I-7 (West 2020). Instead, surviving

 parties to a joint account “shall be liable to account to

 [the decedent’s] personal representative [i.e. executor]7 for

 amounts the decedent owned beneficially immediately before

 his death to the extent necessary” to satisfy remaining debts.

 Id. Further, “[s]ums recovered by the personal representative

 [from the surviving parties] shall be administered as part of

 the decedent’s estate.” Id. That is, Barbara Miller was

 required to provide to the estate amounts Michael Miller owned

 beneficially before his death as needed to satisfy his debt

 to TD Bank.

      A decedent’s beneficial ownership during his lifetime

 -- the amount a creditor may access in a joint bank account



 7 Title 3A, Section 2A-1 of the New Jersey Statutes defines “personal
 representative” as including executors. N.J. Stat. Ann. § 3A:2A-1(q).


                                   27
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 28 of 37



 -- is “in proportion to the net contributions [made] by each”

 joint   owner   to    the   account.    Id.   § 17:16I-4   (determining

 ownership during the lifetime of joint account holders); see

 id. § 17:16I-3 (indicating that sections 4 to 6 of the present

 chapter define “beneficial ownership”). In the absence of

 proof of net contributions, a joint account “belongs in equal

 shares to all parties having present right of withdrawal.”

 See id. § 17:16I-4.

        c.    Actual Conflict

        An actual conflict of law exists because the differences

 between New York and New Jersey law have the “potential to

 affect the outcome of the case significantly.” See 2002

 Lawrence R. Buchalter Alaska Tr., 96 F. Supp. 3d at 199–200.

        Both jurisdictions allow creditors to reach joint bank

 accounts where, as here, the decedent’s estate cannot satisfy

 outstanding debt. See N.J. Stat. Ann. § 17:16I-7 (West 2020)

 (when the estate is “insufficient”); Granwell, 228 N.E.2d at

 783 (when the estate is “insolvent”).8 However, New York law

 would permit TD Bank to reach only Michael Miller’s half-

 interest in the account, unless TD Bank offered “direct proof

 that    no    joint    tenancy    was     intended    or   substantial



 8As discussed above, TD Bank has established that Michael Miller’s estate
 could not satisfy outstanding debts: the Estate Tax Return listed assets
 of the estate totaling $12,209,765 and debts totaling $15,665,461.



                                    28
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 29 of 37



 circumstantial proof that the joint account had been opened

 for convenience only.” Fragetti, 692 N.Y.S.2d at 443. As

 discussed above, that one account holder contributed all the

 funds in the joint account does not necessarily rebut the

 presumption of joint tenancy under New York law. In contrast,

 New Jersey law would permit TD Bank to reach all funds that

 Michael Miller “owned beneficially” until his death -- that

 is, the proportion of funds in the account that Michael Miller

 contributed.

      This difference has the potential to affect the outcome

 significantly, particularly in light of the parties’ dispute

 over the value of the UBS Accounts. As discussed above, TD

 Bank claims that the value of the UBS Accounts at the time of

 Michael   Miller’s   death   was    approximately   $20.5   million.

 However, Barbara Miller asks the Court to offset the UBS

 Accounts’ total by the approximately $17 million UBS Loan and

 to calculate the value of the UBS Accounts as approximately

 $3.5 million at the time of Michael Miller’s death.

      The Court cannot resolve the parties’ dispute concerning

 the value of the accounts at this time. The notations on the

 Account Statements, which state the UBS Accounts were pledged

 to secure or guaranteeing the obligations of another account,

 allow a reasonable inference to be drawn in favor of Barbara

 Miller on this issue, and the Account Statements TD Bank


                                    29
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 30 of 37



 provides do not demonstrate how the funds in the UBS Accounts

 were ultimately used.9

      If the value of the UBS Accounts was $3.5 million at the

 time of Michael Miller’s death, the choice of law could

 potentially affect TD Bank’s ability to obtain the full amount

 it seeks. Because the differences in New York and New Jersey

 law have the potential to significantly affect the outcome,

 an actual conflict of laws exists. Fin. One, 414 F.3d at 331

 (2d Cir. 2005). The Court must therefore conduct a choice-

 of-law analysis. See id.

      d.     Application of New York Choice-of-Law Principles

      The parties dispute whether the choice-of-law provision

 in the Guaranty requires the Court to apply New Jersey law to

 determine   TD   Bank’s   ability      to   reach   funds   in   the   UBS

 Accounts.   “As a general rule, choice of law provisions . . .

 are valid and enforceable in [New York].” Terwilliger v.

 Terwilliger, 206 F.3d 240, 245 (2d Cir. 2000) (quoting Marine

 Midland Bank, N.A. v. United Missouri Bank, N.A., 643 N.Y.S.2d

 528, 530 (App. Div. 1st Dep’t 1996)). In this case, the

 parties do not dispute the validity of the choice-of-law

 provision; rather, they dispute its scope. See Fin. One, 414

 F.3d at 332. A federal district court located in New York and


 9 Relatedly, the Court observes that neither party provides authority to
 support its arguments regarding how the Court should calculate the value
 of the UBS Accounts.


                                   30
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 31 of 37



 “sitting in diversity[] [i]s bound to apply New York law to

 determine the scope of the contractual choice-of-law clause.”

 Id. at 333; see Arnone v. Aetna Life Ins. Co., 860 F.3d 97,

 108 (2d Cir. 2017).

      The parties dispute whether TD Bank’s ability to enforce

 the Guaranty by collecting from the UBS Accounts is an issue

 within the scope of the Guaranty’s choice-of-law provision.

 TD Bank argues that the Guaranty’s choice-of-law provision

 extends only to issues concerning Michael Miller’s liability

 under the Guaranty and not to TD Bank’s ability to collect.

 Instead, according to TD Bank, its ability to reach the UBS

 Accounts is governed by the law of the location of the

 property subject to its claim -- that is, the law of New York,

 where the UBS Accounts are located.

      As discussed above, the choice-of-law provision in the

 Guaranty provides that:

      This Guaranty and the rights and obligations of the
      parties hereunder shall in all respects be governed by,
      and construed and enforced in accordance with, the laws
      of the State of New Jersey.

 (Guaranty ¶ 24 (emphasis added).) Of note, insofar as this

 provision anticipates that the Guaranty will be enforced

 according to New Jersey law, its language is broader than

 many standard choice-of-law provisions, which provide only

 that a contract shall be “governed by and construed in



                                  31
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 32 of 37



 accordance with” a particular jurisdiction’s law. E.g., Fin.

 One, 414 F.3d at 334 (“governed by and construed in accordance

 with the laws of the State of New York”); Krock v. Lipsay, 97

 F.3d 640, 645 (2d Cir. 1996) (“governed by and construed in

 accordance      with        the    laws      of    the       Commonwealth       of

 Massachusetts”); Knieriemen v. Bache Halsey Stuart Shields

 Inc.,   427    N.Y.S.2d      10,   12     (App.    Div.      1st   Dep’t     1980)

 (“governed by the laws of the State of New York”). The plain

 language of the Guaranty indicates that the parties intended

 New Jersey law to govern not only the interpretation of the

 Guaranty      but    also    the   enforcement          of   the    rights    and

 obligations it conferred on TD Bank and Michael Miller.

 Whether TD Bank can reach particular accounts is a question

 concerning enforcement of the Guaranty.

      Indeed,        in   Marine    Midland,       the   court      considered   a

 choice-of-law       clause    that   similarly          stipulated     that   one

 jurisdiction’s law should govern enforcement. 643 N.Y.S.2d at

 529. The clause at issue there “provid[ed] that New York law

 would govern any action brought to enforce [a promissory

 note’s] provisions.” Id. at 529, 531. The court reasoned that

 this choice-of-law provision extended to an issue regarding

 the note holder’s ability to collect -- namely, the statute

 of limitations for claims against a decedent’s estate. See

 id. at 530.


                                         32
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 33 of 37



      Finance One, cited by TD Bank, is not to the contrary.

 Finance One involved a derivatives trading contract with a

 choice-of-law provision that stated: “[t]his Agreement will

 be governed by and construed in accordance with the laws of

 the State of New York . . . .” 414 F.3d at 327, 332. Under

 the contract, Lehman Brothers admittedly owed Finance One

 $9.7 million. See Fin. One Pub. Co. v. Lehman Bros. Special

 Fin., Inc., 215 F. Supp. 2d 395, 396-97 (S.D.N.Y. 2002),

 aff'd, 414 F.3d 325 (2d Cir. 2005). Lehman Brothers attempted

 to decrease, or “setoff,” this debt by purchasing certain

 negotiable debt instruments issued by Finance One from a

 related    Lehman   Brother’s     entity,    independent     of     the

 derivative trading contract. Fin. One, 414 F.3d at 396-97.

 The Second Circuit found that the choice-of-law provision

 included in the derivative trading agreement did not apply to

 Lehman Brother’s setoff rights because those rights arose

 from outside the agreement and “the parties declined to

 include within the agreement any provision creating such

 rights.” Id. at 336 (2d Cir. 2005); see also Krock, 97 F.3d

 at 645 (finding the choice-of-law clause, “[t]his Mortgage

 shall be governed by and construed in accordance with the

 laws of the Commonwealth of Massachusetts” not “sufficiently

 broad” under New York law to encompass a tort claim incident

 to the contract).


                                  33
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 34 of 37



      In sum, TD Bank’s claim is unlike Lehman Brothers’ claim

 for set off rights. Lehman Brothers’ set off rights arose

 outside the bounds of the relevant contract and hence fell

 outside     the   scope   of   its    choice-of-law   provision.    In

 contrast, TD Bank’s right to payment arose from the Guaranty.

 Whether TD Bank can obtain funds from the UBS Accounts is a

 question regarding TD Bank’s ability to enforce its right to

 payment. And the Guaranty’s choice-of-law provision clearly

 provides that New Jersey law shall govern enforcement of the

 Guaranty.

      2.     Application of New Jersey Law

      Under New Jersey law, creditors may reach all funds in

 a decedent’s joint bank account that the decedent deposited

 in the account, or “owned beneficially” until his death when

 the decedent’s estate is otherwise insufficient to satisfy

 the outstanding debt. See N.J. Stat. Ann. § 17:16I-7 (West

 2020). Because Michael Miller’s estate was insolvent and

 because the funds deposited in the UBS Accounts were income

 derived from the operation of Michael Miller’s businesses, TD

 Bank can reach up to the full value of the joint account at

 the time of Michael Miller’s death. For reasons discussed

 above, however, the Court cannot conclude at this time that




                                      34
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 35 of 37



 the value of the UBS Accounts exceeded $3,478,070.52 as of

 December 30, 2016.10

       With regard to prejudgment interest, the parties agree

 that the law of the jurisdiction that controls liability also

 governs the calculation of prejudgment interest. See Stillman

 v. Inservice Am. Inc., 738 F. Supp. 2d 480 (S.D.N.Y. 2010),

 aff’d, 455 F. App’x 48 (2012). In this case, New Jersey law

 applies. Although TD Bank asked that the Court apply New York

 law to calculate prejudgment interest, TD Bank does not

 contend that Barbara Miller’s proposed method of calculating

 prejudgment interest under New Jersey law is incorrect. The

 Court   will   accordingly     adopt     the    method   Barbara   Miller

 proposes for the calculation of prejudgment interest under

 New Jersey law.

       Finally, according to the terms of the Guaranty, Michael

 Miller agreed to pay “any and all expenses that maybe paid or

 incurred by [TD Bank] in the collection of all or any portion

 of [the] Guarantor’s obligations . . . including . . .

 reasonable attorneys’ fees.” (Guaranty ¶ 2(d).) TD Bank is

 therefore entitled to reasonable attorneys’ fees.

                                IV.      ORDER

       Accordingly, for the reasons stated above, it is hereby


 10Although Barbara Miller states that she subsequently used those funds
 to pay debts and living expenses, she identifies no authority suggesting
 that her depletion of the funds in the UBS Accounts has any legal effect.


                                    35
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 36 of 37



        ORDERED that the motion of plaintiff TD Bank, N.A. (“TD

 Bank”) for summary judgment on Count One of the Amended

 Complaint (Dkt. No. 24) is GRANTED in part; and it is further

        ORDERED   that   TD    Bank’s       request    for     a   declaratory

 judgment that defendant Barbara Miller (“Barbara Miller”)

 received funds from joint bank accounts previously held in

 the name of Barbara Miller and Michael Miller at UBS Financial

 Services, Inc. (“UBS”) with account numbers ending in -934,

 -904, and -905 (collectively, the “UBS Accounts”) subject to

 TD Bank’s claim under the Guaranty of Payment (the “Guaranty

 Claim”) is GRANTED; and it is further

        ORDERED that final judgment is entered in favor of TD

 Bank    and   against       Barbara     Miller       in    the    amount     of

 $1,847,304.63,      together     with          prejudgment    interest       and

 reasonable attorneys’ fees and costs to be assessed; and it

 is further

        ORDERED that, within five days of the date of this Order,

 Barbara    Miller   shall     submit       a    proposed     order      awarding

 prejudgment      interest    computed          according     to   the     method

 endorsed in this Order; and it is further

        ORDERED that, within five days of the date of this Order,

 TD Bank shall file a Certification of Counsel and proposed

 order for an award of attorneys’ fees in accordance with the

 terms of the Guaranty of Payment; within four days thereafter,


                                       36
Case 1:18-cv-10608-VM-SLC Document 38 Filed 09/09/20 Page 37 of 37



 Barbara Miller shall file any objection to the amount of

 attorney’s fees requested; within three days thereafter, TD

 Bank shall file any response to Barbara Miller’s objection;

 and it is further

      ORDERED that the transfer of Michael Miller’s interest

 in $3,478,070.52 in the UBS Accounts to Defendant Barbara

 Miller is hereby set aside to the extent necessary to satisfy

 the Guaranty Claim; and it is further

      ORDERED that TD Bank is hereby permitted to attach or

 levy upon Barbara Miller’s bank accounts held at UBS, or any

 other bank account or property in which Barbara Miller has an

 interest, in order to satisfy this judgment.


 SO ORDERED.

 Dated: New York, New York
        9 September 2020                _________________________
                                              VICTOR MARRERO
                                                 U.S.D.J.




                                  37
